Citation Nr: 1426861	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material has been received to reopen the claim for entitlement to service connection for the Veteran's cause of death.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to dependency and indemnity compensation (DIC) under 38 C.F.R. § 1318.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from October 1966 through October 1968.  He died in April 1992.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2013, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appellant submitted an opinion from Dr. C.W.C. in September 2012.  She did not waive RO consideration of the opinion.  However, the Board finds no prejudice to the appellant in adjudicating the appeal as her claim for entitlement to service connection for the cause of death of the Veteran is granted and the evidence is not relevant to her accrued benefits or DIC claims.  

The Board notes that the appellant's representative also filed a claim for entitlement to death pension benefits in December 2008.  The claim was not adjudicated by the RO.  However, as entitlement to service connection for the cause of the Veteran's death has been granted, the issue is moot.


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death; the decision is final.

2.  In a May 2003 decision, the RO denied the Veteran's claims for dependency and indemnity compensation (DIC) and accrued benefits; the appellant did not appeal the decision and it became final.

3.  Evidence received since the March 1999 and May 2003 decisions raises a reasonable possibility of substantiating the claims.  

4.  The certificate of death reflects that the Veteran died in April 1992.  The immediate cause of death was listed as glioblastoma multiforme.

5.  The evidence is at least in equipoise as to whether the Veteran's glioblastoma multiforme was caused by his exposure to Agent Orange in service.   

6.  The appellant's initial claim for accrued benefits was received in February 2003, more than one year after the Veteran's death.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim for entitlement to accrued benefits have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for the cause of death of the Veteran have been met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.312 (2013).

4.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).

5.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The claims to reopen and entitlement to service connection for the Veteran's cause of death have been granted, as discussed below.  As such, the Board finds that any error related to the duty to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA's duty to notify and assist appellants does not apply to claims that turn on statutory interpretation, such as the appellant's claim for accrued benefits.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further discussion of VA's duty to notify and assist is necessary in this case.

 II.  New and Material Evidence

The Board finds that new and material evidence has been received to reopen the appellant's claims for entitlement to service connection for the cause of death of the Veteran and entitlement to accrued benefits.  The appellant's claim to reopen her claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 is addressed separately below.   

The appellant's claim for entitlement to service connection for the cause of death of the Veteran was initially denied in an October 1992 rating decision.  The appellant appealed the decision and in March 1999, the Board denied her claim for entitlement to service connection for the Veteran's cause of death, to include as secondary to Agent Orange exposure.  The Board found that the preponderance of the evidence was against finding that the Veteran's glioblastoma multiforme originated in service or within one year of separation from active duty, or that a service-connected disorder caused or contributed substantially and materially to the cause of death.  The Board decision is final.  

In February 2003, the appellant filed a claim for entitlement to a death pension and accrued benefits.  In a May 2003 decision, the RO denied the Veteran's claims for dependency and indemnity compensation (DIC), death pension and accrued benefits.   The RO stated that the evidence shows that the appellant remarried following the Veteran's death.  As a result, she was not entitled to death benefits because she could not be recognized as the surviving spouse of the Veteran.  In regard to the claim for accrued benefits, the RO also stated that VA did not owe the Veteran any money at the time of his death.  The appellant did not appeal the decision and it became final.  

The appellant was married to the Veteran at the time of his death.  The February 2003 claim indicates the Veteran married her second husband in October 1993 and was divorced in June 2000.  In September 2000, she remarried her second husband.  Since the last final denial of the claims, the Board received a September 2005 family court judgment which indicated the marriage was dissolved.  

Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage bar include voiding or annulment of marriage as well as divorce.  See 38 U.S.C.A. §§ 103(d)(1) 1311(e); 38 C.F.R. § 3.55(a).

Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  The remarriage of a surviving spouse on or after October 1, 1998, terminated by death, divorce, or annulment will not bar the furnishing of DIC benefits, unless the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).

The September 2005 family court judgment is new, as it was not previously of record.  It is also material, as the record indicates the appellant remarried her second husband in 2000 and was divorced in 2004.  There is no evidence the divorce was secured through fraud or collusion.  Thus, the appellant has met the criteria for a "surviving spouse" for purposes of her claims.  As the evidence shows the appellant is a surviving spouse, it relates to an unestablished fact necessary to substantiate the claims.  Accordingly, the Board finds that the evidence is new and material.   See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Board finds that additional new and material evidence has been received in connection with the appellant's claim for entitlement to service connection for the cause of death of the Veteran.  A September 2012 letter from Dr. C.W.C. is new.  The letter is also material as Dr. C.W.C. opined that the Veteran's glioblastoma was most likely caused by his exposure to Agent Orange.  The opinion relates to an unestablished fact, that the Veteran's cause of death was related to service, and thus raises a reasonable possibility of substantiating the claim.  The Board notes that as the claim pending at the time of the Veteran's death was entitlement to service connection for brain cancer due to exposure to Agent Orange, the evidence is also new and material in regard to the appellant's claim for accrued benefits.  Accordingly, the claims for entitlement to service connection for the cause of death of the Veteran and entitlement to accrued benefits are reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

III.  Entitlement to Service Connection for the Cause of Death of the Veteran

The Veteran died in April 1992.  His certificate of death lists the immediate cause of death as glioblastoma multiforme.  At the time of the Veteran's death, service connection was established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; post-operative residuals, partial gastrorectomy with history of duodenal ulcer, rated as 20 percent disabling; and left renal cyst with history of renal calculi, rated as 10 percent disabling.  He was granted entitlement to a TDIU from March 7, 1989.  

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The appellant contends that the Veteran's cause of death, glioblastoma multiforme, was caused by his exposure to Agent Orange in Vietnam.  The Veteran's service treatment records reflect that he served in Vietnam during the Vietnam Era and is thus presumed to have been exposed to herbicides.  

In a September 2012 opinion, Dr. C.W.C. opined that "In my opinion [the Veteran's] glioblastoma was most likely caused by his exposure to Agent Orange."  Dr. C.W.C. stated that the Veteran died on glioblastoma multiforme and that he was exposed to Agent Orange while on active military duty.  He further stated that "I am aware of research describing a greatly increased incidence of brain tumors in men exposed to that chemical."  Dr. C.W.C. is listed as the certifying physician on the Veteran's certificate of death.

There are no other opinions of record regarding the appellant's claim that the Veteran's glioblastoma multiforme was caused by exposure to Agent Orange in service.  The Board finds the September 2012 opinion to be probative as Dr. C.W.C. provided a rationale for the opinion and the facts on which he based the opinion are consistent with the evidence of record.

Resolving all reasonable doubt in the appellant's favor, and in the absence of any negative opinions, the Board finds that a preponderance of the evidence shows that the Veteran's cause of death, glioblastoma multiforme, was related to service.  Service connection for the cause of death of the Veteran is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

IV.  Entitlement to DIC under 38 U.S.C.A. § 1318

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  Entitlement to VA benefits under 38 C.F.R. § 1310 for the cause of death of the Veteran is the greater benefit, and it is granted in full.  The Court has indicated that, only if an appellant's claim for service connection for the cause of death of the Veteran is denied under 38 U.S.C.A. § 1310, is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318. See Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Accordingly, the issue of whether new and material evidence has been received to reopen a claim for entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).

V.  Accrued Benefits

The appellant has asserted that she is entitled to accrued benefits.  Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  The Veteran did have a claim pending for entitlement to service connection for a brain tumor at the time of his death.  See October 1991 claim.  The claim was deferred because Agent Orange regulations were pending.  See  December 1991 deferred rating decision.  

Applications for accrued benefits must be filed within one year of death.  38 C.F.R. § 3.1000(c).  The Veteran died in April 1992, and the appellant did not file a claim for accrued benefits until February 2003 and December 2008.  The appellant filed a claim for entitlement to service connection for the Veteran's cause of death in June 1992.  She also filed a claim for nonservice-connected pension, which was denied in December 1992.  In response to a letter referring to a claim for benefits based on Agent Orange exposure, in an October 1992 statement, the appellant specifically stated that that was not what she was claiming for death indemnity.  She stated that she was asserting that her husband's PTSD and stomach conditions contributed to his death.  The evidence does not show that the appellant filed a claim for accrued benefits within one year of the Veteran's death.  Thus, her claim for accrued benefits was not timely filed.  Accordingly, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim for entitlement to service connection for the cause of death of the Veteran is reopened.

New and material evidence having been received, the claim for entitlement to accrued benefits is reopened.

Entitlement to service connection for the cause of death of the Veteran is granted.

Entitlement to accrued benefits is denied.

Entitlement to dependency and indemnity compensation under 38 C.F.R. § 1318 is dismissed.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


